      Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 1 of 15



 1   J. Henk Taylor (016321)
     RYAN RAPP & UNDERWOOD, P.L.C.
 2
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,              CWT PARTIES’ OPPOSITION TO
20                                                 NONPARTIES WILENCHIK &
           v.                                      BARTNESS, P.C.’s AND LISA
21                                                 LOFTIS’s MOTION TO QUASH
     Wyo Tech Investment Group, LLC, CWT           OR MODIFY SUBPOENAS AND
22
     Canada II Limited Partnership, Resources      CROSS MOTION TO COMPEL
23   Recovery Corporation, and Jean Noelting,      WILENCHIK’S TESTIMONY
24                         Defendants.             Oral Argument Requested
25
26   And related claims.

27
28
      Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 2 of 15



 1                                                   TABLE OF CONTENTS
 2                                                                                                                                        Page
 3
     PRELIMINARY STATEMENT .......................................................................................... 1
 4   STATEMENT OF FACTS ................................................................................................... 2
 5   ARGUMENT........................................................................................................................ 5
 6   I.       THIS COURT SHOULD DENY THE MOTION TO QUASH THE SUBPOENA
              TO MS. LOFTIS AS MOOT .................................................................................... 5
 7
     II.      THIS COURT SHOULD DENY THE MOTION TO MODIFY THE SUBPOENA
 8            TO WILENCHIK, AND SHOULD ORDER WILENCHIK TO COMPLY WITH
              IT ............................................................................................................................... 5
 9
     CONCLUSION .................................................................................................................. 11
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                        -i-
      Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 3 of 15



 1
            Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
 2
     and Jean Noelting (collectively, the “CWT Parties”) submit this memorandum of points
 3
     and authorities, along with the Declaration of Joshua Wurtzel, in opposition to nonparties
 4
     Wilenchik & Bartness, P.C.’s (“Wilenchik”) and its office manager, Lisa Loftis’s, motion
 5
 6   to quash or modify the deposition subpoenas the CWT Parties served on them, and in

 7   support of the CWT Parties’ cross motion to compel Wilenchik’s testimony.

 8                   MEMORANDUM OF POINTS AND AUTHORITIES
 9                               PRELIMINARY STATEMENT
10          In their motion to quash or modify, Wilenchik and its office manager, Ms. Loftis,
11   move to modify and quash the deposition subpoenas the CWT Parties served on them,
12
     respectively. This motion should be denied, and this Court should instead order Wilenchik
13
     to produce a Rule 30(b)(6) witness on all six topics in the subpoena to it.
14
            Concerning the subpoena to Ms. Loftis, given that Wyo Tech has represented that
15
     it will designate Ms. Loftis as its Rule 30(b)(6) deponent, as we told Wilenchik by e-mail
16
     before it and Ms. Loftis filed this motion, we agree to depose Ms. Loftis in that capacity
17
     only—since the questions we would ask her in her personal capacity would, and her
18
19   answers in response to those questions should, be identical. Thus, this part of the motion

20   should be denied as moot.

21          Concerning the subpoena to Wilenchik, Wilenchik’s objections to our deposition
22   topics are erroneous. Indeed, the Wilenchik’s objections ignore that Wilenchik claimed
23   that it did not have any documents showing the clients on whose behalf or the matters for
24   which hundreds of thousands of dollars in retainer payments from Wyo Tech and
25
     Inductance were made; and so, since there are supposedly no documents showing this
26
     information, we are entitled to seek this information through testimony. And Wilenchik’s
27
     objections other objections rely on its erroneous claim that this Court “accepted”
28
      Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 4 of 15



 1
     Wilenchik’s representations about what documents it had and how it managed client
 2
     retainers for all purposes, and that these representations are beyond challenge. But
 3
     contrary to Wilenchik’s claim, this Court did not accept Wilenchik’s representations for
 4
     all purposes, and instead merely accepted them in declining to order it to produce
 5
 6   documents it said did not exist and in declining to hold it in contempt. And also contrary

 7   to Wilenchik’s claim, during the May 29, 2019 show-causing, this Court expressly

 8   contemplated that we would depose Wilenchik on this exact topic—stating: “I just will
 9   further note that, again, I see a world where in later stages of this case there might be
10   depositions from folks within the firm about how the accounting system works. So,
11   this record should be crystal clear that I’m making rulings made on point-blank
12
     representations to me how the accounting system works. If these representations turn
13
     out to be inaccurate, that will be a big problem. But I accept what you’ve said. And
14
     given that, I don’t think that there’s anything else for me to compel with respect to these
15
     accounting issues.” Wurtzel Decl. Ex. A at 44:15-24.
16
                                     STATEMENT OF FACTS
17
            As this Court knows, on May 29, 2019, this Court held a show-cause hearing on
18
19   the CWT Parties’ motion to hold Wyo Tech’s counsel, Wilenchik, in civil contempt for its

20   failure to comply with the document subpoena the CWT Parties served on it. See Dkt. No.

21   155. And as this Court will recall, this subpoena sought documents sufficient to show all
22   payments—including date, amount, and source account—that Wyo Tech and Inductance
23   made to Wilenchik, as well as documents sufficient to show the clients on whose behalf
24   and the matters for which these payments were made. Dkt. No. 101 at 7-16.
25
            As part of their contempt motion, the CWT Parties argued that Wilenchik should
26
     be held in contempt because it failed to produce any documents showing the clients on
27
     whose behalf or the matters for which hundreds of thousands of supposed-retainer
28

                                                  -2-
      Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 5 of 15



 1
     payments from Wyo Tech and Inductance were made. Dkt. No. 153 at 4.
 2
             During the show-cause hearing, Wilenchik claimed that these documents did not
 3
     exist, stating that it “does not track payments coming in by client matter unless the
 4
     payment comes from that client on that matter,” and since Wyo Tech and Inductance
 5
 6   deposited money into Wilenchik’s trust account “for use on a variety of cases,” those

 7   funds were not “tracked at that stage by matter,” and were instead “tracked by payor.”

 8   Wurtzel Decl. Ex. A at 11:2-9. Thus, according to Wilenchik, the documents it produced
 9   before the show-cause hearing were “everything [it] had in [its] records” responsive to
10   this request. Id. at 11:14-15.
11           In response to Wilenchik’s representations, this Court said that it shared the CWT
12
     Parties’ “skepticism of the idea that a $100,000 retainer check could come into your firm
13
     and there could be zero paperwork anywhere showing who gets credit for that or what
14
     client matters it subsequently got applied to when you were working on it.” Id. at 39:3-7.
15
     But Wilenchik stood on its representations, stating “there’s nothing more we can say,
16
     other than we’ve given [the CWT Parties’ counsel] all the documentation that’s out there,”
17
     and “if he wants to depose Miss Loftis and ask her those questions, fine.” Id. at 39:25-
18
19   40:3.

20           When it ruled on the CWT Parties’ contempt motion—declining to hold Wilenchik

21   in contempt but sanctioning it and requiring it to pay the CWT Parties’ attorneys’ fees
22   (Dkt. No. 155)—this Court stated that, like the CWT Parties, it was “initially skeptical
23   that a firm wouldn’t have more documented paperwork internally showing after the
24   money comes in how it gets allocated between those accounts.” Wurtzel Decl. Ex. A at
25
     43:17-20. But this Court then held: “[A]t the end of the day there’s only one party that has
26
     the foundation to make a representation on whether it’s complied with the subpoena, and
27
     that’s the Wilenchik firm, because they’re the ones who are familiar with their accounting
28

                                                  -3-
      Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 6 of 15



 1
     systems and how they track funds internally. They’ve represented that they’ve complied
 2
     with the subpoena. I accept that representation.” Id. at 44:8-14.
 3
            This Court, however, also emphasized an important limitation to its holding: “I just
 4
     will further note that, again, I see a world where in later stages of this case there might
 5
 6   be depositions from folks within the firm about how the accounting system works.

 7   So, this record should be crystal clear that I’m making rulings based on point-blank

 8   representations to me how the accounting system works. If these representations turn
 9   out to be inaccurate, that will be a big problem. But I accept what you’ve said. And
10   given that, I don’t think that there’s anything else for me to compel with respect to these
11   accounting issues.” Id. at 44:15-24.
12
            While Wilenchik produced documents showing how payments from Wyo Tech and
13
     Inductance were ultimately applied, as it stands today, we don’t know the clients on
14
     whose behalf or the matters for which hundreds of thousands of dollars from Wyo Tech
15
     and Inductance were initially made and earmarked—since Wilenchik claimed that it
16
     does not have any documents showing this. Which clients and matters specific retainer
17
     payments were earmarked for when they were made—regardless of which clients and
18
19   matters the funds were ultimately applied toward—is significant, because if some of these

20   payments were initially earmarked for Dennis Danzik, his wife, his company, or his

21   cronies, that makes it more probable that Mr. Danzik has an interest in the interpleaded
22   funds. Thus, since Wilenchik has stated that it does not have any documents showing this
23   information, the only way we can get this information is through a deposition. Further, as
24   explained above, this Court—and even Wilenchik—expressly contemplated that we
25
     would depose the people at Wilenchik with personal knowledge about how these retainer
26
     payments were earmarked and what, if any, documents existed regarding this. So the
27
     purpose of our deposition subpoenas to Wilenchik and Ms. Loftis is to gather the
28

                                                  -4-
       Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 7 of 15



 1
     information about which Wilenchik claimed it didn’t have any documents, and to test
 2
     Wilenchik’s representations above.
 3
                                           ARGUMENT
 4
 5    I.     THIS COURT SHOULD DENY THE MOTION TO QUASH THE
             SUBPOENA TO MS. LOFTIS AS MOOT
 6
             As we explained to Wilenchik by e-mail before it and Ms. Loftis filed this motion
 7
     (Dkt. No. 179-1 at 15), we do not plan to depose Ms. Loftis twice. Instead, if Wilenchik
 8
     will designate Ms. Loftis as its Rule 30(b)(6) deponent, then we are satisfied taking her
 9
     deposition in that capacity only—since the questions we would ask her in her personal
10
     capacity would be the same as those we would ask Wilenchik. And Ms. Loftis’s answers
11
12   should be the same regardless of whether she answers on her own behalf or on behalf of

13   Wilenchik. If there is some reason we need to depose Ms. Loftis in her individual capacity

14   as well—such as if she claims that Wilenchik doesn’t have knowledge about a particular
15   topic but she personally does (which wouldn’t make sense anyway, since Wilenchik’s
16   knowledge should be coextensive with hers)—then we reserve our right to seek further
17   relief from this Court at that time. But as long as Ms. Loftis will be Wilenchik’s Rule
18   30(b)(6) deponent, absent unforeseen circumstances, we agree to depose her only in that
19
     capacity. And so this Court should deny the motion to quash the subpoena to Ms. Loftis as
20
     moot.
21
     II.     THIS COURT SHOULD DENY THE MOTION TO MODIFY THE
22           SUBPOENA TO WILENCHIK, AND SHOULD ORDER WILENCHIK TO
             COMPLY WITH IT
23
             In its motion, Wilenchik complains that our service of these subpoenas is
24
25   “obnoxious,” “offensive,” “abusing,” “harassing,” and “completely groundless,” and

26   claims that we have “no good-faith basis” for seeking to depose it and that we are doing

27   so solely in the “vain hope of embarrassing or at least vexing” it. Dkt. No. 179 at 3-4. But
28

                                                 -5-
      Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 8 of 15



 1
     this is false. Indeed, while Wilenchik may (understandably) be frustrated with this case,
 2
     the orders to produce, sanctions orders, and contempt orders that this Court has issued are
 3
     all the result of Wyo Tech’s, its investors and affiliated nonparties’, and its counsel’s
 4
     failure to comply with their discovery obligations. See Wurtzel Decl. Ex. Ex. A at 45:11-
 5
 6   14 (The Court: “I want to make crystal clear that I do find that CWT is the aggrieved party

 7   here who rightfully came to the Court for relief. They shouldn’t have to wait this long for

 8   discovery.); id.at 46:3-7 (The Court: “[T]he fact that I’m ruling the way I’m ruling
 9   shouldn’t in any way suggest that CWT did something wrong here. They’re the ones that
10   were entitled to this discovery a long time ago, and I’m just trying to make sure they get
11   it.”). Thus, Wilenchik’s purported incredulity with these subpoenas is entirely
12
     unwarranted. And Wilenchik’s claim that we are seeking discovery solely to
13
     “embarrass[]” or “vex[]” it is erroneous; to the contrary, every discovery demand we
14
     made in this case was made in a good-faith effort to get evidence showing that Dennis
15
     Danzik has an interest in the interpleaded funds, and it is Wyo Tech, its investors and
16
     affiliated nonparties, and its counsel that have stood in our way.
17
            Further, Wilenchik argues that there is “no rational basis” for us to depose it to
18
19   “test” the representations it made to this Court at the show-cause hearing, because this

20   Court “has already stated that it ‘accepts the representations made by counsel for Wyo

21   Tech that counsel have complied with the subpoena.’” Dkt. No. 179 at 3. But as shown
22   above, this Court stated that it accepted Wilenchik’s representations that it had complied
23   with the document subpoena served on it solely for purposes of ruling on our contempt
24   motion at the show-cause hearing. See Wurtzel Decl. Ex. Ex. A at 44:7-14. This Court
25
     did not hold that Wilenchik’s representations were accepted for all purposes, or that the
26
     CWT Parties had no right to further challenge them. To the contrary, as explained above,
27
     just after stating that it accepted Wilenchik’s representations, this Court stated that it
28

                                                   -6-
      Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 9 of 15



 1
     “see[s] a world where in later stages of this case there might be depositions from folks
 2
     within the firm about how the accounting system works.” Id. at 44:15-18.
 3
            Wilenchik also argues that the CWT Parties are “obviously seeking to manufacture
 4
     discrepancies between W&B’s deposition testimony and its prior subpoena responses and
 5
 6   representations to the Court when there are absolutely none.” Dkt. No. 179 at 4. But

 7   Wilenchik’s claim that, at its deposition, it does not plan to contradict itself is not a

 8   replacement for its deposition testimony. And Wilenchik’s complaint that we refuse to
 9   accept an affidavit from Ms. Loftis or have an informal conversation with her (id. at 4, 8)
10   is not a reason to prevent us from taking Wilenchik’s deposition either, since we are
11   entitled to get Wilenchik’s formal testimony under oath.
12
            Moreover, Wilenchik argues that it is “not willing” to “violate its obligations to
13
     maintain client confidences and attorney-client privilege.” Dkt. No. 179 at 8. But as
14
     explained below, the deposition subpoena we served does not ask it to do this. Wilenchik
15
     also argues that it is “not willing” to “disclose its own confidential and proprietary
16
     business practices.” Id. But if Wilenchik’s representations during the contempt briefing
17
     and the show-cause hearing were true, then Wilenchik has already publicly disclosed all
18
19   of this information. And if there are “business practices” related to the topics in the

20   deposition subpoena that Wilenchik did not already disclose, then that is all the more

21   reason why a deposition of Wilenchik is necessary.
22          In any event, though reluctantly, Wilenchik agrees to appear for a Rule 30(b)(6)
23   deposition, and so the sole dispute before this Court is the scope of this deposition.
24          Topic Nos. 1 and 2
25
            These topics seek testimony about the “payments—including date, amount, and
26
     source account—made to” Wilenchik by Wyo Tech and Inductance. Dkt. No. 179-1 at 9.
27
     Wilenchik agrees to provide testimony on these topics. See id. at 17.
28

                                                   -7-
     Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 10 of 15



 1
            Topic Nos. 3 and 4
 2
            These topics seek testimony about the “client(s) on whose behalf” and the
 3
     “matter(s) for which” the “payments in Request Nos. 1 and 2 above were made.” Id. at 9.
 4
            Wilenchik objects to these topics on the grounds that they “impermissibly seek
 5
 6   discovery of attorney-client privileged communications (assuming any occurred)

 7   regarding how certain funds were to be ‘earmarked’ when they were deposited or,

 8   alternatively, such questions would require W&B’s representative to speculate about the
 9   payor’s intentions and thoughts about the use of the funds when they were being
10   deposited”; and also that they are “wholly inappropriate.” Dkt. No. 179 at 9. Wilenchik
11   instead proposes that these topics be “limited exclusively to questions about the factual
12
     matters of which invoices the payments in Request Nos. 1 and 2 have actually been used
13
     to pay.” Id. But these objections are erroneous, and this limitation is improper.
14
            First, the attorney-client privilege does not protect “‘information regarding the fee
15
     arrangements’” between attorney and client. Reiserer v. United States, 479 F.3d 1160,
16
     1165 (9th Cir. 2007) (citation omitted). Indeed, “fee information generally is not
17
     privileged” because “[p]ayment of fees is incidental to the attorney-client relationship, and
18
19   does not usually involve disclosure of confidential communications arising from the

20   professional relationship.” Tornay v. United States, 840 F.2d 1424, 1426 (9th Cir. 1988);

21   see also In re Grand Jury Proceedings, 33 F.3d 1060, 1063 (9th Cir. 1994) (“‘Information
22   regarding the fee arrangement is ordinarily not part of the subject matter of the
23   professional consulting and therefore is not privileged communication even though it may
24   evidence wrongdoing by the client.’”) (citation omitted). Thus, for what clients or matters
25
     Wilenchik earmarked Wyo Tech’s and Inductance’s retainer payments is not privileged—
26
     even if Wilenchik had discussions with Wyo Tech and Inductance about what these
27
     payments were for—since any discussions about payment are “incidental” to the attorney-
28

                                                  -8-
     Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 11 of 15



 1
     client relationship, and would not include requests for or provisions of legal advice. See
 2
     Tornay, 840 F.2d at 1426. And in any event, Wilenchik—which has the burden to show
 3
     that the information sought is privileged—does not even say whether it had any of these
 4
     discussions with Wyo Tech or Inductance. See Dkt. No. 179 at 9. Also, we are not asking
 5
 6   Wilenchik to “speculate” about any payor’s intention; instead, we plan to ask it which

 7   matters and clients it earmarked these payments for.

 8          Further, during the extensive litigation regarding the document subpoena we served
 9   on Wilenchik—which sought this same information—Wilenchik never claimed that this
10   information was privileged, and argued only that it didn’t have documents responsive to
11   these requests. Nor has Wilenchik explained why information concerning how it
12
     earmarked retainer payments is any more privileged than information concerning how
13
     these retainer payments were ultimately used—about which it agrees to provide
14
     testimony—or how this information would be privileged in a deposition but not in an
15
     affidavit or off-the-record phone call with Ms. Loftis—which Wilenchik has also offered.
16
            Second, these topics are not “wholly inappropriate.” To the contrary, Wilenchik
17
     claimed at the show-cause hearing that it does not have any documents showing this
18
19   information. See Wurtzel Decl. Ex. A at 11:2-9, 14-15. Thus, we now seek this

20   information through deposition testimony.

21          Topic No. 5
22          This topic seeks testimony about Wilenchik’s “system and protocols related to the
23   record-keeping, management, and preservation of documents reflecting client payments,
24   charges, and invoices.” Dkt. No. 179-1 at 9.
25
            Wilenchik objects to this topic on the ground that it is “aimed solely at ‘testing’ the
26
     representations made by Wyo Tech’s counsel that were already accepted by the Court,
27
     when there has been no reason shown or given for questioning those representations.”
28

                                                  -9-
     Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 12 of 15



 1
     Dkt. No. 179 at 9. Wilenchik further argues that this topic “should be stricken entirely,” or
 2
     if not stricken entirely, limited solely to questions about “how and where the records
 3
     produced contain the information sought by the CWT Parties.” Id. at 10.
 4
            But Wilenchik ignores that, as explained above, this Court accepted its
 5
 6   representations about its accounting system solely for the purpose of ruling on the

 7   contempt motion at the show-cause hearing, and this Court expressly contemplated that

 8   the CWT Parties may challenge these representations at a deposition of Wilenchik. See
 9   Wurtzel Decl. Ex. A at 44:15-24.
10          Further, while we will take Wilenchik up on its offer to explain the documents it
11   produced, we are also entitled to discover why—and whether it is true that—Wilenchik
12
     has no documents showing the clients on whose behalf or the matters for which hundreds
13
     of thousands of dollars of retainer payments from Wyo Tech and Inductance were made.
14
            Topic No. 6
15
            This topic seeks testimony about Wilenchik’s “search for, and collection and
16
     review of, documents in response to” the subpoena we served on it and this Court’s April
17
     9, 2019 order compelling Wilenchik to produce documents in response to the subpoena.
18
19   Dkt. No. 179-1 at 9.

20          Wilenchik objects on the ground that this topic is “aimed solely at re-opening the

21   entire OSC hearing in which any noncompliance with the prior subpoena was rectified
22   and resolved.” Dkt. No. 179 at 10 (emphasis added). But as explained above, factual
23   disputes about Wilenchik’s accounting system and why it did not have documents
24   showing how hundreds of thousands of dollars of retainer payments were earmarked were
25
     not dispositively “rectified and resolved.”
26
            Wilenchik also argues that we agreed that the $10,000 it paid toward our attorneys’
27
     fees in accordance with this Court’s sanctions order “‘resolve[d] the issue of sanctions
28

                                                   -10-
     Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 13 of 15



 1
     relating to [the] contempt motion.’” Id. (quoting Dkt. No. 179-1 at 21). But we are not
 2
     seeking to reopen the contempt motion, and as Wilenchik concedes (Dkt. No. 179 at 10),
 3
     we conditioned this agreement on the absence of evidence that “comes out showing that
 4
     Wilenchik’s (or Beus Gilbert’s) representations to the court during the contempt hearing
 5
 6   and in the contempt briefing were not true.” See Dkt. No. 179-1 at 21. And while

 7   Wilenchik argues that “[n]o such evidence has ‘come out’” (Dkt. No. 179 at 10), the only

 8   way this evidence would “come out” would be through the sworn testimony of
 9   Wilenchik—likely the only party with personal knowledge about its search for and
10   collection and review of documents. Indeed, this Court relied on Wilenchik’s exclusive
11   personal knowledge about its compliance with the subpoena in declining to order it to
12
     produce further documents or hold it in contempt. See Wurtzel Decl. Ex. A at 44:8-14
13
     (The Court: “[A]t the end of the day there’s only one party that has the foundation to
14
     make a representation on whether it’s complied with the subpoena, and that the Wilenchik
15
     firm, because they’re the ones who are familiar with their accounting systems and how
16
     they track funds internally. They’ve represented that they’ve complied with the subpoena.
17
     I accept that representation.”). And so we should be able to get sworn testimony from
18
19   Wilenchik on this topic.

20                                         CONCLUSION

21          This Court should deny the motion to quash the subpoena to Ms. Loftis as moot,
22   further deny the motion to modify the subpoena to Wilenchik, and order Wilenchik to
23   produce a Rule 30(b)(6) witness to testify on all six topics in the subpoena to it.
24
25
26
27
28

                                                  -11-
     Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 14 of 15



 1   Dated: August 5, 2019
            Phoenix, Arizona
 2
 3
                                       Respectfully submitted,
 4
 5                                     RYAN RAPP & UNDERWOOD, P.L.C.

 6                                     By:     /s/ Henk Taylor (016321)
                                               J. Henk Taylor (016321)
 7
                                               3200 N. Central Ave., Suite 1600
 8                                             Phoenix, Arizona 85012
                                               Telephone: (602) 280-1000
 9                                             Facsimile: (602) 265-1495
10                                             E-Mail: htaylor@rrulaw.com

11                                     SCHLAM STONE & DOLAN LLP
12
                                               Jeffrey M. Eilender (admitted pro hac
13                                                vice)
                                               Bradley J. Nash (admitted pro hac vice)
14                                             Joshua Wurtzel (admitted pro hac vice)
15                                             26 Broadway
                                               New York, New York 10004
16                                             Telephone: (212) 344-5400
                                               Facsimile: (212) 34407677
17
                                               E-Mail: jeilender@schlamstone.com
18                                             E-Mail: bnash@schlamstone.com
                                               E-Mail: jwurtzel@schlamstone.com
19
20                                     Attorneys for Defendants CWT Canada II
                                       Limited Partnership, Resource Recovery
21                                     Corporation, and Jean Noelting
22
23
24
25
26
27
28

                                        -12-
     Case 2:17-cv-04140-DWL Document 184 Filed 08/05/19 Page 15 of 15



 1   ORIGINAL e-filed and COPIES
     e-mailed this 5th day of August
 2
     2019 as follows:
 3
     Dennis I. Wilenchik
 4   Tyler Swenson
 5   Chris Meyers
     Chris Feasel
 6   WILENCHIK & BARTNESS P.C.
     2810 North Third Street
 7
     Phoenix, AZ 85004
 8   E-Mail: diw@wb-law.com
     E-Mail: tylers@wb-law.com
 9   E-Mail: chrism@wb-law.com
10   E-Mail: chrisf@wb-law.com

11   Leo R. Beus
     BEUS GILBERT PLLC
12   701 North 44th Street
     Phoenix, AZ 85008
13   E-Mail: lbeus@beusgilbert.com
14
     Attorneys for Wyo Tech Investment
15   Group, LLC
16   /s/ J. Henk Taylor
17   J. Henk Taylor

18
19
20
21
22
23
24
25
26
27
28

                                         -13-
